Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	A new set of claims were filed 5/27/2021, and the cover letter indicates that ‘claim amendments start on page 2’, however it appears that no claim amendments were made and only the status identifiers were updated in response to the restriction requirement.
Claims 1-22 are pending.

Election/Restriction
Applicant’s election of Group 1 in the reply filed on 5/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-22 are pending.  Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2021.
Claims 1-21, drawn to a method of generating a computer model of a nervous system.

Priority
	This application filed 7/26/2017 makes no claim of priority.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  See listing starting on page 44 of the specification and others listed throughout the disclosure.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See for example page 44.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, the recitation of ‘and neural vascular units which manage the growth and pruning of neuron synaptic processes’ is unclear and confusing as to how it fits into the method as claimed.  The method appears to provide steps virtual neurons into columns and tables using connection tables to join the columns, but the limitation of neural vascular units and what they manage relative to the columns and connections tables or some other undefined element is not set forth in the claim.  The final clause does not appear to be an active step either, and it is unclear how it fits into the other method steps set forth in the claim, and as a whole appears to be a descriptive element but how it defines the metes and bounds of what is practiced or required of the claim is not defined, and what it describes relative to what is required and practiced in the method is unclear.  Further, claim 2 appears to provide for another table with number columns with a description of the virtual neurons, but claim 3 is unclear in how or where ‘operational parameters’ are to be provided relative to the initial table in claim 1 or 2, and what the limitation intends to define since the relationship of the columns appear to be joined by the distribution tables.  Claim 5 recites the limitation "the identity" for claim 2, however claim 2 does not describe any layers nor identity for the columns.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 recites the limitation "the stacking" for claim 1, however claim 1 does not describe any stacking.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 recites the limitation "the calculation" for claim 1, however claim 1 does not describe any calculations.  There is insufficient antecedent basis for this limitation in the claim.  
Other dependent claims are included because they fail to address the issue.  More clearly setting forth clear method steps or clear indication for how elements are associated within the method would address the basis of the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-6 of U.S. Patent No. 10817785.
Both sets of claims are generally directed to a brain emulator support system, and while the claims provide slightly different terminology each provide instructions for the organization of the elements of the brain such as neurons, connections and various supporting cells into a 3 dimension instruction of columns and table of connections (for example providing a list in an X-Y dimension) for the characteristics of the organization provided.  ‘785 does not indicate a 
A method for organizing neuroanatomical information and cytoarchitectural area information about a brain comprising: 
a model for machine implementation, further comprising: 
forming a 3 dimensional superstructure representing the brain or portion of the brain, the superstructure comprising one or more layers, each said layer being is in an x-y plane, said layers being arranged top to bottom along a z-axis, wherein the z-axis is perpendicular to each x-y plane and to each said layer, each said layer comprising one or more blocks, each said block being uniquely numbered; 
forming an association of a one or more cytoarchitectural areas uniquely onto one or more said blocks of a top layer of said layers, where each said block being uniquely associated with a single said cytoarchitectural area; 
assigning one or more neuron members to each said block, each said neuron member being of a particular type and having one or more dendrite members and one or more axon members; defining each said layer to include one or more said blocks, further identifying each type of said neuron member in each said layer and in each said block, and  2further identifying a numerical count for each type of said neuron member in each said layer; 
defining characteristics of each neuron member in each said layer in each said block; 
defining characteristics of each said neuron member and its one or more dendrite members and one or more axon members; 
specifying in particular said layer where each said neuron member resides; 
specifying said type of each said neuron member; 
specifying a numerical count of each type of each said neuron member in each said layer; defining characteristics such that each said neuron member may have one or more said dendrite members and one or more said axon members is in one or more said layers, thus allowing communication between and among said neuron members in different said layers and in different said blocks;
 and integrating said model into a nervous system environment.

Examiner note:  10990880 was reviewed but given the function required of the issued claims was not an obvious use of the structure of data provided in the instant claims; 15/905730 was reviewed and while the presently claimed structure of numbered columns and tables of connections using HDL, there is no requirement of ‘730 to arrive at this particular organization; 
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 is generally directed to providing a computer implemented model of a nervous system.  More specifically, the claims are directed to a computer implemented method with the steps of placing interconnected virtual neurons into numbered columns and into connection tables that may join the columns.  Dependent claims set forth further information that is provided or added to columns of the model of claim 1, or functional aspects such as growth or pruning of cell types based on user input of tags associated with resources.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method that is computer implemented and stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps indicating how to organize the information regarding virtual neurons and their connections into columns and tables.  The preambles sets forth ‘a computer implemented model’ however none of the steps appear to require the computer, and the steps appear broadly instructions to insert  concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Except for the indication in the preamble, the claims provide instructions in organizing information about structure and possible function of the virtual neurons relative to known architecture of the brain (which contains the cell types indicated in the claims).  Given the breadth of the claims, providing information in columns and tables appears to be steps that can be produced on paper, and relationships assessed in one’s own mind. 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element except the indication that the steps are computer implemented.  This judicial exception requires steps recited at high level of generality and are only appear to be stored on a non-transitory medium, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, independent claim 1 recites additional element for the use of a computer and is found to be an indication of where the information/data is organized and stored.  As such, the claims do not provide for any additional element to consider under step 2B.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to store columns and tables of information.  The judicial exception of the method as claimed can be performed by hand, and in light of the breadth of the claims to a computer implemented method, in light of the teaching of the specification a means of organizing the information on a computer.  In review of the instant specification the methods do not appear to require a special type of computer, processor or memory, and can be performed on a general purpose computer with respect to a computer implemented method.  
Based upon an analysis with respect to the claim as a whole, claims 1-21 do not recite something significantly different than a judicial exception.   Claims 1-21 are directed towards a method of organizing the structure of a virtual brain with virtual neurons.  Dependent claims set forth additional steps which are more specifically define the considerations and steps for 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
A search of the relevant art teaches that the brain and networks function was an active area of research.  As early as 1996, Jain et al. provide a tutorial for the Artificial Neural Networks and development of intelligent systems inspired by neural networks of the brain.  Sporns et al. provide a description of the Human Connectome and a structural description of the human brain from the single neuron to larger regions and functioning pathways.  Stam et al provide a description for the organization of physiological brain networks and changes that occur in disease and a discussion of modern network theory.  Finally, Park et al. describe the brain as having a fixed anatomy, characterized by its connectivity, its functional repertoire is vast, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/Joseph Woitach/Primary Examiner, Art Unit 1631